Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Joseph M. Asprec, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-16-266
Decision No. CR4648

Date: June 27, 2016

DECISION

The Centers for Medicare & Medicaid Services (CMS), through an administrative
contractor, revoked the Medicare enrollment and billing privileges of Joseph M. Asprec,
M_D. (Dr. Asprec or Petitioner) based on Dr. Asprec’s termination from California’s
Medicaid program (Medi-Cal). Petitioner requested a hearing before an Administrative
Law Judge (ALJ) to dispute the revocation arguing that his termination from the Medi-
Cal program has been lifted and that he is in the process of re-enrolling in the Medi-Cal
program. I affirm CMS’s revocation of Petitioner’s Medicare enrollment and billing
privileges because Petitioner was terminated from California’s Medicaid program at the
time that CMS imposed its revocation.

I. Background and Procedural History

In 1985, the Medical Board of California (Medical Board) licensed Dr. Asprec to practice
medicine in California. Petitioner Exhibit (P. Ex.) 4 at 63. In 2010, the Medical Board
initiated a disciplinary case against Petitioner. P. Ex. 4 at 63. In June 2010, Petitioner
signed a Stipulated Settlement and Disciplinary Order to dispose of the disciplinary case
that the Medical Board initiated. P. Ex. 4 at 62-71. In the stipulated settlement,
Petitioner agreed that the Medical Board could issue a disciplinary order in which it
revokes his medical license, but then stays the revocation and places Petitioner on
probation for three years during which Petitioner will comply with various requirements,
including completion of the Physician Assessment and Clinical Education Program
(PACE). P. Ex. 4 at 65-67. Petitioner stipulated that if he failed to comply with the
terms of his probation, the Medical Board could reinstate the revocation of his medical
license. P. Ex. 4 at 69. In September 2010, the Medical Board adopted the Stipulated
Settlement and Disciplinary Order as its decision in Petitioner’s disciplinary case. P. Ex.
4 at 60-61.

In October 2013, the Medical Board sought to revoke Petitioner’s probation because
Petitioner failed to complete the PACE program, as required by the Stipulated Settlement
and Disciplinary Order. P. Ex. 4 at 50. Petitioner did not dispute he failed to complete
the PACE program, but rather provided reasons why he was unable to do so. P. Ex. 4 at
51-53. In June 2014, a California ALJ issued an order in which he vacated Petitioner’s
original probation, revoked his medical license, stayed the revocation, and placed
Petitioner on three more years of probation with conditions. P. Ex. 4 at 56-59. However,
the ALJ prohibited Petitioner from practicing medicine until he completed the PACE
program. P. Ex. 4 at 56. In July 2014, the Medical Board adopted the ALJ’s order and
made it effective August 14,2014. P. Ex. 4 at 48.

On January 23, 2015, the Medical Board acknowledged that Petitioner completed the
PACE program. P. Ex. 4 at 46. However, on January 27, 2015, the California
Department of Health Care Services terminated Petitioner’s participation in the Medi-Cal
program because the Medical Board prohibited Petitioner from practicing medicine
effective August 14,2014. CMS Ex. 1.

In a September 11, 2015 initial determination, CMS revoked Petitioner’s Medicare
enrollment and billing privileges under 42 C.F.R. § 424.535(a)(12) (termination or
revocation of Medicaid billing privileges by a state Medicaid agency). CMS stated that it
revoked Petitioners’ billing privileges because:

[bly letter dated January 27", 2015, Joseph Asprec was
informed that he was terminated from the California
Medicaid program. California Medicaid confirmed that
Joseph Aspec’s appeal rights have been exhausted with
respect to this termination.

CMS Ex. 2 at 1.

Petitioner requested reconsideration on September 17, 2015. CMS Ex. 3. Petitioner
explained that he had completed the PACE program, had an active medical license, and
was waiting for his application to participate in the Medi-Cal program again to be
processed. CMS Ex. 3 at 1.
CMS issued a November 25, 2015 reconsidered determination upholding Petitioner’s
revocation. CMS Ex. 4.

On January 14, 2016, the California Department of Health Care Services lifted its
termination of Petitioner’s participation in Medi-Cal. P. Ex. 3.

On January 21, 2016, Petitioner timely requested a hearing to dispute CMS’s revocation
of his Medicare enrollment billing privileges. On January 29, 2016, I issued an
Acknowledgment and Pre-Hearing Order (Order) establishing deadlines for the
submission of prehearing exchanges. In accordance with the Order, CMS filed its
prehearing exchange, which included a brief and four exhibits (CMS Exs. 1-4).
Petitioner filed a prehearing exchange consisting of a brief (P. Br.) and six exhibits

(P. Exs. 1-6). CMS filed a reply brief.

II. Decision on the Record

Neither party objected to any of the proposed exhibits submitted by the opposing party.
Order J 7; Civil Remedies Division Procedures § 14(e). Therefore, I admit all of the
proposed exhibits into the record.

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested to cross-examine a witness. Order JJ 8-10; Civil Remedies Division
Procedures §§ 16(b), 19(b). Neither party submitted written direct testimony. Therefore,
Tissue this decision based on the written record. Order § 11; Civil Remedies Division
Procedures § 19(d).

III. Issue

Whether CMS had a legitimate basis for revoking Petitioner’s Medicare enrollment and
billing privileges under 42 C.F.R. § 424.535(a)(12).

IV. Jurisdiction

Ihave jurisdiction to decide this issue. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2); see also
42 USC. § 1395cc(j)(8).
V. Findings of Fact, Conclusions of Law, and Analysis!

Dr. Asprec is a physician. P. Ex. 2. Therefore, he is a supplier for purposes of the
Medicare program. See 42 U.S.C. § 1395x(d); 42 C.F.R. §§ 400.202 (compare definition
of Supplier and Provider), 410.20(b)(1). CMS may revoke the Medicare billing
privileges of a supplier for any of the reasons stated in 42 C.F.R. § 424.535. Relevant to
this case, CMS may revoke a supplier’s Medicare billing privileges if:

(i) Medicaid billing privileges are terminated or revoked by a
State Medicaid Agency.

(ii) Medicare may not terminate unless and until a provider or supplier has
exhausted all applicable appeal rights.

42 CFR. § 424.535(a)(12).

1. Petitioner was enrolled in the Medi-Cal program; however, on
January 27, 2015, the California Department of Health Care Services
terminated Dr. Asprec’s participation in Medi-Cal effective August 14,
2014.

Petitioner was enrolled in the Medi-Cal program. CMS Ex. 3 at 1. On January 27, 2015,
the California Department of Health Care Services informed Petitioner that the Medical
Board prohibited Petitioner from the practice of medicine effective August 14, 2014, and
that:

As a provider of health care services, [Petitioner was] granted
certain permissions to receive payment from the Medi-Cal
program by operation of law with or without applying for
enrollment. Pursuant to Welfare and Institutions Code,
section 14043.6, the Department is required to automatically
suspend these permissions in certain cases, which means that
the affected individual or entity is precluded from being
eligible to receive payment from the Medi-Cal program
directly or indirectly. This requirement applies to any
individual or entity who has a license, certificate, or other
approval to provide health care, which is revoked or
suspended by a federal or state licensing, certification, or
approval authority, has otherwise lost that license, certificate,

' My findings of fact and conclusions of law are set forth in italics and bold font.
or approval, or has surrendered that license, certificate, or
approval while a disciplinary hearing on that license,
certificate, or approval was pending. This suspension is non-
discretionary, and shall be effective on the date that the
license, certificate, or approval was revoked, lost, or
surrendered ....

Therefore . . . [Petitioner is] hereby notified that [Petitioner
is] prohibited from being able to receive payment from the
Medi-Cal program for an indefinite period of time, effective
August 14, 2014 .... During the period of [Petitioner’s]
suspension, no person or entity, including an employer, may
submit any claims to the Medi-Cal program for items or
services rendered by [Petitioner]. If [Petitioner] is currently
enrolled in Medi-Cal, that enrollment will be terminated.

CMS Ex. | at 1.

Therefore, I find that Petitioner was terminated from the Medi-Cal program effective
August 14, 2014.

2. CMS had a legitimate basis for revoking Dr. Asprec’s Medicare
enrollment and billing privileges under 42 C.F.R. § 424.535(a)(12)
because a state Medicaid agency terminated Dr. Asprec’s participation
in Medicaid and Dr. Asprec has no appeal of the termination pending.

a. The California Department of Health Care Services
administers Medi-Cal, the California Medicaid program.

The California Department of Health Care Services terminated Dr. Asprec’s Medi-Cal
program participation. CMS Ex. 1. Medi-Cal is California’s Medicaid program. See
Jesusa N. Romero, M.D., DAB CR380, at 1 n.1 (1995). The California Department of
Health Care Services administers the Medi-Cal program. See Cal. Welf. & Inst. Code

§ 14000.03. Medi-Cal benefits are benefits that California provides to individuals who
are eligible for Medicaid under Title XIX of the Act, which established the Medicaid
program. Cal. Welf. & Inst. Code § 14005.60. Petitioner has not disputed that Medi-Cal
is California’s state Medicaid program. Therefore, I conclude that the state agency that
terminated Dr. Asprec’s participation in the Medi-Cal program is a state Medicaid agency
within the meaning of 42 C.F.R. § 424.535(a)(12).

b. The California Department of Health Care Services terminated
Dr. Asprec’s Medi-Cal billing privileges.

Petitioner was enrolled in the Medi-Cal program prior to his termination from that
program. CMS Ex. 3 at 1 (“I have submitted the provider enrollment application for the
Medi-Cal program and am waiting for my application to be processed, so that I may once
again be a participating provider in the California Medicaid program.”). The January 15,
2015 letter from the California Department of Health Care Services indicates that if
Petitioner was enrolled in the Medi-Cal program, then that enrollment will be terminated.
CMS Ex. | at 2. Petitioner confirms and admits that he was terminated from the Medi-
Cal program. CMS Ex. 3 at 1.

Therefore, I conclude, for purposes of 42 C.F.R. § 424.535(a)(12), Dr. Asprec was
terminated from the California Medicaid program.

c. Dr. Asprec does not have an appeal of his Medi-Cal
termination pending.

The January 27, 2015 letter informing Dr. Asprec that he was being terminated from the
Medi-Cal program indicated that this action was automatic and required by law. CMS
Ex. | at 1. The letter did not indicate that there were any further appeal rights. CMS Ex.
1. Petitioner has not argued that he appealed the termination, but rather, that his
termination has been lifted because he is once again licensed to practice medicine. P. Br.
at 2; P. Ex. 3. Therefore, I conclude that Petitioner does not have an appeal of his Medi-
Cal termination pending and that the termination may serve as a basis for a revocation
under 42 CFR. § 424.535(a)(12).

Based on the evidence of record, CMS had a legitimate basis to revoke Petitioner’s
Medicare billing privileges under 42 C.F.R. § 424.535(a)(12).

3. I reject Petitioner ’s other arguments.

Petitioner asserts that he is now eligible to re-enroll in the Medi-Cal program and has an
application presently pending. P. Exs. 3-5. Petitioner argues that I should stay this case
until the Department of Health Care Services decides whether to re-enroll Petitioner in
the Medi-Cal program, and asserts that this would benefit the patients he serves. P. Br. at
1-5.

A stay in this case would serve no purpose. I am not authorized to review whether CMS
exercised its discretion wisely, merely whether CMS acted permissibly based on the law
and facts in a case. Letantia Bussell, M.D., DAB No. 2196, at 13 (2008) (‘[T]he right to
review of CMS’s determination by an ALJ serves to determine whether CMS had the
authority to revoke . . . not to substitute the ALJ’s discretion about whether to revoke.”).
Rather, “[t]he ALJ’s review of CMS’s revocation . . . is thus limited to whether CMS had
established a legal basis for its actions.” Id. Petitioner’s potential re-enrollment in Medi-
Cal is not relevant as to whether CMS legitimately revoked Petitioner’s enrollment
effective October 11,2015.

III. Conclusion

I affirm CMS’s determination to revoke Petitioner’s Medicare enrollment and billing
privileges.

/s/
Scott Anderson
Administrative Law Judge

